UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 03-6849



VANCE BYRD,

                                                 Plaintiff - Appellant,

          versus


ROBERT L. EHRLICH, JR., Governor; MARY ANN
SAAR,   Secretary   of Public  Safety  and
Correctional Services,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-01270-03-WDQ)


Submitted:    August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vance Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vance Byrd appeals the district court’s order dismissing his

42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.    See Byrd v. Ehrlich, No. CA-03-

01270-03-WDQ (D. Md. filed May 19, 2003; entered May 20, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2